663 So. 2d 739 (1995)
Cheryl D. RODRIGUEZ, Individually, and as Natural Tutrix of the Minor Children, Daniel Joseph Rodriguez, Jr. and Pamela Rodriguez; Jeanne Gierlinski Williams, as Natural Tutrix of the Minor Children, Kreshelle Lynn Rodriguez; Danielle Joann Rodriguez; Angelle Monique Rodriguez, and Amber Lynn Myers
v.
LOUISIANA TANK, INC., Raymond L. Guidry, James L. Arceneaux, and Shelter Mutual Insurance Company.
No. 95-C-2268.
Supreme Court of Louisiana.
November 27, 1995.
Denied.
MARCUS and VICTORY, JJ., would grant the writ.